UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1470


DR. CYNTHIA FISHER,

                     Plaintiff - Appellant,

              v.

WALGREEN CO.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Max O. Cogburn, Jr., District Judge. (1:17-cv-00225-MOC-WCM)


Submitted: October 8, 2019                                    Decided: October 18, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cynthia Fisher, Appellant Pro Se. Kelly S. Hughes, OGLETREE DEAKINS NASH
SMOAK & STEWART, PC, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cynthia Fisher appeals the district court’s order dismissing her employment

discrimination complaint and denying leave to amend. We have reviewed the record and

find no reversible error. Accordingly, although we grant Fisher leave to proceed in forma

pauperis, we affirm substantially for the reasons stated by the district court. Fisher v.

Walgreen Co., No. 1:17-cv-00225-MOC-WCM (W.D.N.C. Mar. 29, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2